0$uprtutt Court of 1.R.
                                    2014-SC-000042-KB
                                                               [E) ATE        4_-xclv_ttA

KENTUCKY BAR ASSOCIATION                                                            MOVANT



V.                                 IN SUPREME COURT



DANIEL EDWARD PRIDEMORE                                                      RESPONDENT



                                  OPINION AND ORDER

       Daniel Edward Pridemore, KBA No. 93508, was admitted to the practice

of law in the Commonwealth of Kentucky on April 30, 2010, and his bar roster

address is listed as 3565 Lone Oak Road, Suite 3A, Paducah, Kentucky, 42003.

The Board of Governors (Board) unanimously found Pridemore guilty of

violating SCR 3.130-1.3, 1 SCR 3.130-1.4(a)(3), 2 SCR 3.130-8.4(c), 3 and SCR

3.130-8.1(b). 4 For these violations, the Board recommends that Pridemore be

suspended from the practice of law for thirty days, with the suspension




       1 SCR 3.130-1.3 provides in pertinent part: "[a] lawyer shall act with reasonable
diligence and promptness in representing a client."
        2 SCR 3.130-1.4(a)(3) provides in pertinent part: "[a] laywer shall . . . keep the
client reasonably informed about the status of the matter."
       3   SCR 3.130-8.4(c) provides: "It is professional misconduct for a lawyer to
engage in conduct involving dishonesty, fraud, deceit or misrepresentation."
       4 SCR 3.130-8.1(b) provides in pertinent part: "[a] lawyer shall not .. .
knowingly fail to respond to a lawful demand for information from an admissions or
disciplinary authority."
probated for two years on the condition of timely compliance with the following:

1) an evaluation from the Kentucky Lawyers Assistance Program (KYLAP), 2)

attendance of the Ethics and Professionalism Enhancement Program (EPEP),

and 3) payment of costs associated with this proceeding, totaling $595.86.


                                  I. BACKGROUND .
      The charge against Pridemore was made in connection with a verified Bar

Complaint filed by Josh and Tabitha Miller. The Millers hired Pridemore in

September or October of 2012 to represent them as substitute counsel in a

child visitation dispute in the McCracken Family Court. The Bar Complaint

states that the Millers paid Pridemore $1,000.00 to represent them in Family

Court and, accordingly, Pridemore entered an appearance for the Millers on

October 3, 2012. The Millers claim they later paid Pridemore an additional

$1,000.00 for the express purpose of appealing the order of the Family Court.

      No such appeal was ever filed although the Millers' Bar Complaint states

that Pridemore advised the couple on multiple occasions that he had, in fact,

filed the appeal. After receipt of the second $1,000.00 payment, Pridemore did,

however, file a separate motion for the Millers related to their child visitation

dispute. He did so in order to combat contempt proceedings instituted against

the Millers as well as to cite newly discovered evidence related to the couple's

case. Nonetheless, upon learning that Pridemore had never appealed the order

of the Family Court, the Millers filed a verified Bar Complaint. Consequently,

the Inquiry Commission issued a four-count charge against Pridemore.
       After the issuance of the charge against him, Pridemore communicated to

the Office of the Bar Counsel that he has been receiving mentorship from a

representative of KYLAP. The Board received no other information relating to

Pridemore's possible impairment or his involvement with KYLAP, if any.

Pridemore has had several phone conferences with the Office of Bar Counsel

(OBC), followed by an exchange of emails, all relating to the charge against

him, but Pridemore has never filed an answer to either the Bar Complaint or

the Inquiry Commission's Charge.

       As of the time of the Board's vote, Pridemore had no history of prior

discipline to consider. However, after its vote, Pridemore's name appeared on

the lists of impending suspensions of Kentucky attorneys for noncompliance

with CLE requirements and for nonpayment of Bar dues. 5


                                       II. CHARGE

       The Inquiry Commission issued a charge against Pridemore alleging four

counts: 1) Count I charges Pridemore with violating SCR 3.130-1.3, 6 2) Count II

charges Pridemore with violating SCR 1.130-1.4(a)(3), 7 3) Count III charges




       5 Currently, Pridemore is suspended for noncompliance with CLE requirements
and for nonpayment of bar dues.
      6 The Commission charges that Pridemore violated this rule by failing to timely
appeal the order of the Family Court.
      7 The Commission charges that Pridemore violated this rule by failing to notify
the Millers that he had not filed an appeal.
Pridemore with violating SCR 3.130-8.4(c), 8 and 4) Count IV charges Pridemore

with violating 3.130-8.1(b). 9


                         III. BOARD'S RECOMMENDATION

       The Board unanimously voted to find Pridemore guilty of all four charges,

and by an eleven-member majority, voted to suspend Pridemore from the

practice of law for thirty days, probated for two years on the condition that he

comply in a timely matter with three other recommendations: 1) that he submit

to evaluation by KYLAP in light of his statement to the OBC concerning KYLAP;

2) that he attend EPEP; and 3) that he pay the assessed costs of the

disciplinary proceeding. The majority of the Board felt that restitution of the

$1,000.00 that the Millers paid Pridemore for pursuit of the appeal was not

warranted because Pridemore provided substantial legal services to the clients

after receiving the additional payment, and because the charges did not include

financial impropriety relating to the fees.


               IV. ADOPTION OF THE BOARD'S RECOMMENDATION
       Pursuant to SCR 3.370(9), 10 this Court adopts the recommendation of

the Board. That recommendation is consistent with the thirty-day suspensions

imposed in the following cases: Kentucky Bar Association v. Gevedon, 398

       8 The Commission charges that Pridemore violated this rule by informing the
Millers he had filed an appeal when he had not done so.
      9 The Commission charges that Pridemore violated this rule by failing to file a
response to the Bar Complaint and Charge against him.
        10 SCR 3.370(9) provides: lig no notice of review is filed by either of the parties,
or the Court under paragraph eight (8) of this rule, the Court shall enter an order
adopting the decision of the Board or the Trial Commissioner, whichever the case may
be, relating to all matters."
S.W.3d 430 (Ky. 2013) (holding that a thirty-day suspension and KYLAP

assessment was appropriate where attorney failed to file a child custody

petition on client's behalf and misrepresented to client that she had filed said

petition, failed to return unearned fee to client, and failed to respond to KBA's

disciplinary investigation); Kentucky Bar Association v. Holton, 390 S.W.3d 789

(Ky. 2013) (adopting the recommendation of a thirty-day suspension and EPEP

attendance where attorney failed to take action for his client in a landlord

dispute, misled client to believe her concerns were being addressed, failed to

respond to client's requests for information, and failed to respond to a bar

complaint against him); Kentucky Bar Association v. Whitlock,    275 S.W.3d 179

(Ky. 2008) (holding that thirty-day suspension, KYLAP assessment, and ethics

program attendance was appropriate discipline for an attorney who failed to file

a bankruptcy petition for her client, failed to refund money the client paid to

have the petition filed, and made false statements in her response to the

Inquiry Commission after the client filed a bar complaint against her).

      Thus, it is hereby ORDERED that:

      1. Daniel Edward Pridemore is suspended from the practice of law for

         thirty days, probated for two years on the condition that he comply in

         a timely manner with this order.

      2. Pridemore shall submit to an evaluation by KYLAP and successfully

         complete any resulting course of recommended treatment.

      3. Pridemore shall attend and successfully complete EPEP, successful

         completion of which requires receiving a passing score on the exam
   given at the end of the program, within one year of this Order. The

   requirement to attend this program is separate from and in addition

   to any other CLE requirements imposed by Court rule or order.

4. Pridemore may not apply for CLE credit of any kind for the KBA's

   ethics program. Pridemore must furnish a release and waiver to the

   OBC to review his records in the CLE department that might

   otherwise be confidential, with such release to continue in effect for

   one year after completion of the ethics program to allow the OBC to

   verify that none of the hours are reported for CLE credit.

5. In accordance with SCR 3.450, Pridemore shall pay all costs

   associated with these proceedings, said sum being $595.86, for which

   execution may issue from this Court upon finality of this Opinion and

   Order.

All sitting. All concur.

ENTERED: April 17, 2014.



                               C EF JUSTICE




                                  6